Citation Nr: 1507161	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-29 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a gastric disorder, to include a total gastrectomy due to stomach adenocarcinoma, to include as due to radiation exposure and/or undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to August 1992, with subsequent Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO denied service connection for gastric cancer, formerly gastroesophageal reflux disease (GERD), PTSD, depression, and a mood disorder.  

In a December 2013 rating decision, the RO again denied service connection for PTSD, as well as, for a bipolar disorder (previously claimed as mood disorder).

In April 2010, the Veteran provided testimony before a DRO.  In January 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge, by videoconference.  Transcripts of those hearings are of record.  

The Board notes that the Veteran initially claimed entitlement to service connection for PTSD and depression, and later for bipolar disorder.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

Also, as to the Veteran's gastrointestinal disorder claim, the Veteran has stated his claim in various ways, including as a stomach ulcer, gastrointestinal disorder, gastric cancer, and most recently a total gastrectomy due to stomach adenocarcinoma.  The Board has recharacterized this matter to encompass all such complaints.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed an acquired psychiatric disorder, to include PTSD, and a gastric disorder due to service.  

As to the acquired psychiatric disorder, he claims that he developed PTSD while stationed on a ship in the Red Sea and hearing bombs (May 2007 stressor statement), seeing a boatswain mate get crushed (May 2007 stressor statement), hearing of people getting washed overboard (May 2014 VA examination), and hearing a plane crash that caused the accidental death of a pilot (September 2013 VA examination).  The Board also notes that the Veteran has alternatively claimed to have had combat service (September 2013 VA examination) and denied having combat service (May 2014 VA examination).  Furthermore, the Veteran has claimed that his depression started in 1989, while stationed at Guantanamo Bay, and has continued since that time.  (January 2014 Board hearing). 

The record is unclear as to whether the AOJ attempted to verify the Veteran's claimed PTSD stressors and whether or not he has had combat service.  The AOJ should verify such contentions to the extent possible.  Following such verification, the AOJ should have the May 2014 VA examiner provide an addendum medical opinion to consider the AOJ's findings.

As to his gastric disorder, he contends he developed bleeding ulcers and acid reflux disease in service (May 2007 statement).  Specifically, he reported that he had stomach problems that went up to his chest; he also claimed that his gastric cancer developed due to inspecting nuclear submarines, drinking filtered water while on board his ship, and visiting Latin American (Cuba) and Europe (Britain and France). (April 2010 DRO Hearing).  The Veteran has also claimed to have been exposed to depleted uranium.  (January 2014 Board Hearing).  An April 2014 letter from the Navy showed that it did not find any radiation exposure.  Alternatively, he has claimed that the disorder is an undiagnosed illness from Gulf War service.

Although the September 2013 VA examiner addressed some of the Veteran's contentions, he did not address all such contentions.  The AOJ should obtain an addendum medical opinion to address all the Veteran's contentions.

Additionally, the AOJ should provide the Veteran notice specific to how to support his claim for service connection based on radiation exposure.  As this matter is being remanded, the AOJ should again provide notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA), to include the updated PTSD regulation, effective July 12, 2010, relaxing stressor verification requirements for stressors related to a veteran's fear of hostile military activity, and for undiagnosed illness. 38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 (Jul 13, 2010).

The Veteran should be given an opportunity to identify any VA, non-VA or other healthcare provider who treated him for his claimed disorders.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

The Board notes that the Veteran has indicated that he receives benefits from the Social Security Administration (SSA).  (February 19, 2008 VA medical record).  As such, a remand is necessary to obtain any determination pertinent to the Veteran's SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, the AOJ should associate any unassociated VA treatment records with he claims file.  The most recent treatment records are dated in August 2014.  

Accordingly, the case is REMANDED for the following actions:

1.  (a) The AOJ should provide the Veteran with notice consistent with the VCAA, to specifically include notice regarding how to support his claim for service connection based on radiation exposure, undiagnosed illness, and PTSD (to include as due to fear of hostile military activity).

(b) The AOJ should also provide the Veteran an opportunity to identify any VA, non-VA or other healthcare provider who treated him for his claimed disorders.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

(c)  The AOJ should further provide the Veteran an opportunity to provide any additional PTSD stressor information he may have.

2.  The AOJ should undertake appropriate efforts to verify the Veteran's allegations, to include (a) being stationed on a ship in the Red Sea and hearing bombs (May 2007 stressor statement), (b) seeing a boatswain mate get crushed (May 2007 stressor statement), (c) hearing of people getting washed overboard (May 2014 VA examination), and (d) hearing a crash that caused the accidental death of a pilot (September 2013 VA examination).  The Board also notes that the Veteran has (e) alternating claims of combat service (September 2013 VA examination) and non- combat service (May 2014 VA examination).  If the AOJ is unable to verify any of the claimed stressors, it should note such findings in the claims file.

3. (a) The AOJ should obtain any unassociated VA treatment records, including those dated from August 2014 to the present.  

(b) The AOJ should also contact the SSA and obtain any administrative decisions and all medical records used for any disability benefits the Veteran may have received.  

All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After the above development has been accomplished, the AOJ should obtain an addendum medical opinion from the May 2014 mental disorders VA examiner.  If the May 2014 VA examiner is unavailable, another VA specialist should be requested to provide the requested medical opinion.  The Veteran's claims file and copy of this REMAND must be provided to the examiner for review.  The AOJ should provide the examiner with all information regarding its attempts to verify the Veteran's claimed stressors and combat service.  The need for a new VA examination is left to the discretion of the VA specialist chosen to provide the requested medical opinions.

The VA medical opinion provider should address the following:

(a)  In regard to the diagnosis of PTSD, the examiner should specify as to EACH alleged stressor, whether it is adequate to support a diagnosis of PTSD; and whether the Veteran's symptoms are related to the claimed stressor.  The examiner must consider and discuss the September 2013 and May 2014 PTSD examinations, as well as, all verified stressors (if any). 

The Veteran's claimed stressors have included, but are not limited to: (i) hearing bombs while stationed on a ship in the Red Sea (May 2007 stressor statement), (ii) seeing a boatswain mate get crushed (May 2007 stressor statement), (iii) hearing of people getting washed overboard (May 2014 VA examination), and (iv) hearing a crash that caused the accidental death of a pilot (September 2013 VA examination).  

(b)  In regard to psychiatric disorders other than PTSD (such as depression and bipolar disorder), the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that this disorder had its onset in service or is otherwise related to service. The examiner should also consider the Veteran's claim that his depression started in 1989, while stationed at Guantanamo Bay, and has continued since that time.  (January 2014 Board hearing). 

A complete rationale for all opinions expressed must be provided.  

5.  After the above record development has been accomplished, the AOJ should obtain an addendum medical opinion from the September 2013 VA examiner.  If the May 2014 VA examiner is unavailable, another VA specialist should be requested to provide the requested medical opinion regarding the claimed gastric disorder.  The record, to include a complete copy of this REMAND, must be made available for review of the Veteran's pertinent medical history.  The need for a new VA examination is left to the discretion of the VA specialist chosen to provide the requested medical opinions.

a)  Does the Veteran currently have a gastric disorder?  If so, please clarify ALL current diagnosis(es).  

(b) If a diagnosed disorder IS established, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder had its onset during any period of the Veteran's active duty service (May 1988 to August 1992) or is otherwise related to such service.  

The VA medical opinion provider should specifically consider EACH of the Veteran's contentions, including (i) that he developed bleeding ulcers and acid reflux disease in service - described as stomach problems that went up to his chest. Also, (ii) that his gastric cancer developed due to (A) inspecting nuclear submarines, (B) drinking filtered water while on board his ship, (C) visiting Latin American (Cuba) and Europe (Britain and France), and (D) radiation exposure, including from depleted uranium, oboard his ship. (April 2010 DRO Hearing; January 2014 Board Hearing).  The Board notes that an April 2014 letter from the Navy showed that it did not find any radiation exposure.  Alternatively, he has claimed that (iii) the disorder is an undiagnosed illness from Gulf War service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the results of his prior VA examinations.  An explanation for any opinion offered should be provided.

6.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




